Name: Commission Regulation (EC) NoÃ 2019/2006 of 21 December 2006 amending Regulations (EC) Nos 2058/96, 327/98 and 955/2005 opening and providing for the administration of tariff quotas for imports of rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade
 Date Published: nan

 29.12.2006 EN Official Journal of the European Union L 384/48 COMMISSION REGULATION (EC) No 2019/2006 of 21 December 2006 amending Regulations (EC) Nos 2058/96, 327/98 and 955/2005 opening and providing for the administration of tariff quotas for imports of rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII (2), and in particular Article 3 thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (3), and in particular Articles 10(2) and 13(1) thereof, Whereas: (1) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (4) applies to import licences for tariff quota periods starting from 1 January 2007. (2) Regulation (EC) No 1301/2006 lays down in particular detailed rules for applications for import licences, the status of applicants and the issue of licences. It limits the period of validity of import licences to the final day of the tariff quota period and applies without prejudice to additional conditions or derogations laid down by the sectoral regulations. (3) Commission Regulations (EC) Nos 2058/96 of 28 October 1996 opening and providing for the management of a tariff quota for broken rice of CN code 1006 40 00 for production of food preparations of CN code 1901 10 (5), 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (6) and 955/2005 of 23 June 2005 opening a Community import quota for rice originating in Egypt (7) contain provisions which diverge from or repeat the common rules laid down by Regulation (EC) No 1301/2006. Those Regulations should therefore be amended with a view to removing the differing or redundant rules, specifying the serial numbers of each quota and subquota and redefining the specific rules which apply, in particular to the drawing up of licence applications, their issue, their period of validity and the notification of information to the Commission. (4) In the interests of harmonising and simplifying the above Regulations, provisions which are already contained in the horizontal or sectoral implementing regulations, that is, apart from Regulation (EC) No 1301/2006, Commission Regulations (EC) Nos 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (8), and 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (9), should be deleted, as should provisions which no longer apply. (5) In the interests of simplification, provision should be made for quantities of less than 20 tonnes allocated following the application of an award coefficient to be administered in the same way in Regulations (EC) Nos 2058/96, 327/98 and 955/2005. (6) In the interests of improved administration of the tariff quotas opened by Regulations (EC) Nos 2058/96 and 955/2005, it is necessary to continue to allow operators to submit more than one licence application per quota period, and therefore to derogate from Article 6(1) of Regulation (EC) No 1301/2006. Moreover, in order to improve controls on these two quotas and to harmonise and simplify their administration, provision should be made for import licence applications to be submitted on a weekly basis. (7) The import duty on broken rice is laid down in Article 11d of Regulation (EC) No 1785/2003; therefore reference should no longer be made to the combined nomenclature and Regulation (EC) No 2058/96 should be amended accordingly. (8) For those quotas opened by Regulation (EC) No 327/98 which are administered on the basis of an export certificate, it is necessary to continue to allow operators with more than one export certificate to submit more than one import licence application per quota subperiod, and therefore to derogate from Article 6(1) of Regulation (EC) No 1301/2006, in order to ensure controls adapted to such imports. The amount of the security relating to the import licences for husked rice provided for in Article 4 of Regulation (EC) No 327/98 should moreover be aligned with the amount of the security provided for in Article 12 of Regulation (EC) No 1342/2003. (9) With regard to Regulation (EC) No 955/2005, the references to Regulation (EC) No 1785/2003 should be made clearer and it should be specified that the period of validity of the licence is calculated from the actual day of issue of the licence. (10) These measures should be applied from 1 January 2007, which is the date from which the measures provided for in Regulation (EC) No 1301/2006 apply. (11) However, the period for lodging the first applications referred to in Regulations (EC) Nos 2058/96 and 955/2005 falls on a public holiday in 2007; it should therefore be laid down that the first applications may be lodged by operators only from the first working day of 2007, and that this first period for lodging applications closes no later than Monday 8 January 2007. It should also be specified that import licence applications for this first period should be sent to the Commission no later than Monday 8 January 2007. (12) Regulations (EC) Nos 2058/96, 327/98 and 955/2005 should therefore be amended accordingly. (13) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2058/96 is hereby amended as follows: 1. In Article 1, the following second and third paragraphs are added: The serial number of the quota shall be 09.4079. Commission Regulations (EC) Nos 1291/2000 (10), 1342/2003 (11) and 1301/2006 (12) shall apply to the quota referred to in the first paragraph, save as otherwise provided for in this Regulation. (10) OJ L 152, 24.6.2000, p. 1." (11) OJ L 189, 29.7.2003, p. 12." (12) OJ L 238, 1.9.2006, p. 13." 2. Article 2 is amended as follows: (a) In paragraph 1 the following second subparagraph is added: Import licence applications shall be lodged with the competent authorities of the Member States each week no later than Monday at 13.00 (Brussels time). However, for 2007, the period for lodging the first applications shall begin only on the first working day of 2007 and shall end no later than 8 January 2007, and the first Monday on which import licence applications are to be sent to the Commission in accordance with paragraph 4(a) shall be Monday 8 January 2007. (b) paragraph 2 is replaced by the following: 2. Notwithstanding Article 6(1) of Regulation (EC) No 1301/2006, applicants may submit more than one licence application per quota period. However, applicants may submit only one licence application per week. 3. Article 3 is replaced by the following: Article 3 1. Where the quantities applied for in a given week exceed the quantity available under the quota, the Commission shall fix, no later than the fourth working day following the last day for the submission of applications for that week, an award coefficient for the quantities applied for during that week, reject applications submitted in respect of the following weeks and suspend the issue of import licences until the end of the year in question. If the award coefficient referred to in the first subparagraph results in one or more quantities of less than 20 tonnes per application, Member States shall allocate the total of such quantities by drawing lots among the operators concerned for each quantity of 20 tonnes, with the remainder distributed equally between the 20-tonne quantities. However, where adding together the quantities of less than 20 tonnes does not result in the constitution of a 20-tonne quantity, the remainder shall be distributed by the Member State equally between the operators whose licences are for 20 tonnes or more. Where, following the application of the second paragraph, the quantity for which a licence is to be issued is less than 20 tonnes, the licence application may be withdrawn by the operator within two working days following the date of entry into force of the Regulation fixing the award coefficient. 2. Import licences shall be issued on the eighth working day following the final day for the notification of licence applications to the Commission referred to in Article 4(a). 4. Article 4 is replaced by the following: Article 4 The Member States shall send the Commission, by electronic means: (a) on the final day for the submission of licence applications, no later than 18.00 (Brussels time), the information on the import licence applications referred to in Article 11(1)(a) of Regulation (EC) No 1301/2006, with a break-down by eight-digit CN code and by country of origin of the quantities covered by those applications; (b) no later than the second working day following the issue of the import licences, information on the licences issued, as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with a break-down by eight-digit CN code and by country of origin of the quantities for which import licences have been issued; (c) no later than the last day of each month, the total quantities actually released for free circulation under this quota during the previous month but one, broken down by eight-digit CN code and by country of origin. If no quantities have been released for free circulation during the period, a nil  notification shall be sent. 5. In Article 5(1)(b), set in the combined nomenclature is replaced by fixed in Article 11d of Council Regulation (EC) No 1785/2003 (13). 6. Article 6(2) is deleted. Article 2 Regulation (EC) No 327/1998 is hereby amended as follows: 1. In Article 1(1): (a) The second subparagraph is replaced by the following: These overall import tariff quotas shall be broken down into import tariff quotas by country of origin and divided among a number of subperiods in accordance with Annex IX.; (b) the following third subparagraph is added: Commission Regulations (EC) Nos 1291/2000 (14), 1342/2003 (15) and 1301/2006 (16) shall apply to the quota referred to in the first paragraph, save as otherwise provided for in this Regulation. (14) OJ L 152, 24.6.2000, p. 1." (15) OJ L 189, 29.7.2003, p. 12." (16) OJ L 238, 1.9.2006, p. 13." 2. Article 2 is replaced by the following: Article 2 For quantities not covered by import licences issued for the quotas referred to in Article 1(1)(a), (b) and (e) in respect of the subperiod of the month of September, import licence applications may be submitted in respect of all origins covered by the overall import tariff quota in the subperiod of the month of October. 3. The third paragraph of Article 3 is replaced by the following: Export licences issued in respect of the import tariff quotas provided for in Article 1(1) shall be valid for the quota period concerned only. 4. Article 4 is amended as follows: (a) Paragraph 1 is replaced by the following: 1. Licence applications shall be lodged in the first 10 working days of the first month of each subperiod.; (b) the second indent of paragraph 2 is deleted; (c) the following second sentence is added to paragraph 3: Licences shall be valid only for products originating in the country indicated in section 8.; (d) paragraph 5 is replaced by the following: 5. Notwithstanding Article 6(1) of Regulation (EC) No 1301/2006, in the case of the tariff quotas concerned by the import licence applications referred to in the first paragraph of Article 3 of this Regulation, applicants may submit several applications for the same quota serial number by import tariff quota subperiod. 5. Article 5 is replaced by the following: Article 5 The award coefficient referred to in Article 7(2) of Regulation (EC) No 1301/2006 shall be fixed by the Commission within 10 days of the final day for notification referred to in point (a) of Article 8 of this Regulation. At the same time the Commission shall fix the quantities available respect of the following subperiod and, where applicable, in respect of the additional subperiod of the month of October. If the award coefficient referred to in the first subparagraph results in one or more quantities of less than 20 tonnes per application, Member States shall allocate the total of such quantities by drawing lots among the operators concerned for each quantity of 20 tonnes, with the remainder distributed equally between the 20-tonne quantities. However, where adding together the quantities of less than 20 tonnes does not result in the constitution of a 20-tonne quantity, the remainder shall be distributed by the Member State equally between the operators whose licences are for 20 tonnes or more. Where, following the application of the second paragraph, the quantity for which a licence is to be issued is less than 20 tonnes, the licence application may be withdrawn by the operator within two working days following the date of entry into force of the Regulation fixing the award coefficient. 6. Article 6 is replaced by the following: Article 6 Within three working days of the date of publication of the Commissions Decision fixing the quantities available, as provided for in Article 5, import licences shall be issued for the quantities resulting from the application of Article 5. 7. Article 7 is amended as follows: (a) paragraph 3 is deleted; (b) the second subparagraph of paragraph 4 is deleted. 8. Article 8 is replaced by the following: Article 8 The Member States shall send the Commission, by electronic means: (a) no later than the second working day following the final day for the submission of licence applications at 18.00 (Brussels time), the information on the import licence applications referred to in Article 11(1)(a) of Regulation (EC) No 1301/2006, with a break-down by eight-digit CN code and by country of origin of the quantities covered by those applications, specifying the number of the import licence and the number of the export licence where this is required; (b) no later than the second working day following the issue of the import licences, information on the licences issued, as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with a break-down by eight-digit CN code and by country of origin of the quantities for which import licences have been issued, specifying the number of the import licence and the quantities for which licence applications have been withdrawn in accordance with the third paragraph of Article 5; (c) no later than the last day of each month, the total quantities actually released for free circulation under this quota during the previous month but one, broken down by eight-digit CN code and by country of origin, giving details of the packaging if that packaging is less than or equal to 5 kg. If no quantities have been released for free circulation during the period, a nil  notification shall be sent. 9. Article 10 is deleted. 10. Annex III is deleted. 11. In Annex IX, tranches is replaced by subperiods. 12. Annex X is deleted. Article 3 Regulation (EC) No 955/2005 is hereby amended as follows: 1. Article 1 is amended as follows: (a) in the first paragraph, in accordance with Article 11 of Regulation (EC) No 1785/2003 is replaced by in accordance with Articles 11, 11a, 11c and 11d of Regulation (EC) No 1785/2003; (b) the second paragraph is deleted; (c) the following paragraph is added after the new second paragraph: Commission Regulations (EC) Nos 1291/2000, 1342/2003 and 1301/2006 (17) shall apply to the quota referred to in the first paragraph, save as otherwise provided for in this Regulation. (17) OJ L 238, 1.9.2006, p. 13." 2. Article 2 is amended as follows: (a) paragraph 2 is deleted; (b) paragraph 3 is replaced by the following: 3. Notwithstanding Article 6(1) of Regulation (EC) No 1301/2006, applicants may submit more than one licence application per quota period. However, applicants may submit only one licence application per week for each eight-digit CN code. 3. Article 3 is amended as follows: (a) paragraph 2 is deleted; (b) in paragraph 3, in accordance with Article 11 of Regulation (EC) No 1785/2003 is replaced by in accordance with Articles 11, 11a, 11c and 11d of Regulation (EC) No 1785/2003. 4. Article 4 is replaced by the following: Article 4 1. Import licence applications shall be lodged with the competent authorities of the Member States no later than each Monday at 13.00 (Brussels time). However, for 2007, the period for lodging the first applications shall begin only on the first working day of 2007 and shall end no later than 8 January 2007, and the first Monday on which import licence applications are to be sent to the Commission in accordance with Article 5(a) shall be Monday 8 January 2007. 2. Import licences shall be issued on the eighth working day following the final day for the lodging of licence applications, provided that the quantity laid down in Article 1 has not been reached. Notwithstanding Article 6(1) of Regulation (EC) No 1342/2003, import licences shall be valid until the end of the month following that in which they were issued. 3. Where the quantities applied for in a given week exceed the quantity available under the quota provided for in Article 1, the Commission shall fix, no later than the fourth working day following the last day for the submission of applications for that week, an award coefficient for the quantities applied for during that week, reject applications submitted in respect of the following weeks and suspend the issue of import licences until the end of the year in question. 4. If the award coefficient referred to in the first subparagraph results in one or more quantities of less than 20 tonnes per application, Member States shall allocate the total of such quantities by drawing lots among the operators concerned for each quantity of 20 tonnes, with the remainder distributed equally between the 20-tonne quantities. However, where adding together the quantities of less than 20 tonnes does not result in the constitution of a 20-tonne quantity, the remainder shall be distributed by the Member State equally between the operators whose licences are for 20 tonnes or more. Where, following the application of the first paragraph, the quantity for which a licence is to be issued is less than 20 tonnes, the licence application may be withdrawn by the operator within two working days following the date of entry into force of the Regulation fixing the award coefficient. 5. Article 5 is replaced by the following: Article 5 The Member States shall send the Commission, by electronic means: (a) on the final day for the submission of licence applications, no later than 18.00 (Brussels time), the information on the import licence applications referred to in Article 11(1)(a) of Regulation (EC) No 1301/2006, with a break-down by eight-digit CN code of the quantities covered by those applications; (b) no later than the second working day following the issue of the import licences, information on the licences issued, as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with a break-down by eight-digit CN code of the quantities for which import licences have been issued; (c) no later than the last day of each month, the total quantities actually released for free circulation under this quota during the previous month but one, broken down by eight-digit CN code. If no quantities have been released for free circulation during the period, a nil  notification shall be sent. 6. Article 6 is deleted. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 122, 22.5.1996, p. 15. (3) OJ L 270, 21.10.2003, p. 96. Regulation as amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (4) OJ L 238, 1.9.2006, p. 13. (5) OJ L 276, 29.10.1996, p. 7. Regulation as amended by Regulation (EC) No 1950/2005 (OJ L 312, 29.11.2005, p. 18). (6) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 965/2006 (OJ L 176, 30.6.2006, p. 12). (7) OJ L 164, 24.6.2005, p. 5. (8) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 410/2006 (OJ L 71, 10.3.2006, p. 7). (9) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 945/2006 (OJ L 173, 27.6.2006, p. 12).